DETAILED ACTION
This communication is in response to application no. 17/539881 filed 01 December 2021 and IDS filed 01 March 2022.
Preliminary amendment: claims 1-12 are canceled and claims 13-32 are new.
Claims 13-32 are currently pending and have been examined.  
Claims 13-32 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “218” in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 16 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 17 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 18 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 21 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 22 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 23 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 24 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 25 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 26 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 27 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 28 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 29 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 30 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 31 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.
Claim 32 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11,238,464. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,475,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the identified reference claim anticipates the claim under examination.

Conclusion	
The claims are not rejected under 35 USC § 102/103. The closest prior art found by Examiner is U.S. 2007/0239521 (“Khadpe”). See the non-final rejection (09/23/2013) in the parent application (13/495228) for the limitations that Khadpe teaches.
The claims are not rejected under 35 USC § 101. Similar to the parent application, the claims incorporate a technological solution described in ¶ 0004 of the present specification: “One drawback of such simple rules-based systems is that they often times do not have the processing power to apply complex logic rules. One reason for this is that such systems ordinarily associate the consumer records with the parent rules of the logic tree that contains the relevant rule requirements of a particular deal. Processing speed is typically inhibited when the consumer records are associated with the parent rules of the logic tree. On the other hand, associating the consumer records directly with the child rules of the logic tree often times promotes faster processing.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688